DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4 of the of U.S. Patent No. 10,332,910. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 28-31 are either anticipated by, or would have been obvious over, the reference claims. 
Regarding claim 28: Claim 1 of the patent recites a memory cell, comprising:
a vertical programmable field effect transistor comprising a gate insulator that is reversibly programmable into two programmable states characterized by two different 
Vt ’ s of the programmable transistor, the programmable transistor comprising a top source/drain region and a bottom source/drain region (claim 1, lines 1-8);

a bottom select device electrically coupled in series with and below the bottom source/drain region of the programmable transistor (claim 1, lines 9-11);
a top select device electrically coupled in series with and above the top source/drain region of the programmable transistor (claim 1, lines 12-14);
a bottom select line electrically coupled in series with and below the bottom select device (claim 1, lines 15-16);
a top select line electrically coupled in series with and above the top select device (claim 1, lines 17-18); 
the bottom select device and the top select device being the same type electrical component, the type of electrical component being a field effect transistor (claim 1, lines 19-21); and
the programmable transistor having a conductive gate and a channel region, the conductive gate not completely encircling the channel region, a conductive electrode directly against the channel region at a circumferential location where the conductive gate is not encircling over the channel region (claim 1, lines 22-27).
Regarding claim 29: Claim 2 of the patent recites the memory cell of claim 28 wherein the electrode extends to be directly against only one of the top source/drain region or the bottom source/drain region of the programmable transistor.
Regarding claim 30: Claim 4 of the patent recites the memory cell of claim 28 wherein the electrode does not extend to be directly against either of the top source/drain region or the bottom source/drain region of the programmable transistor.
. 
Claims 32 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 9,947,687. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 32 and 33 are either anticipated by the reference claims. 
Regarding claim 32: Claims 1 and 6 of the patent recite an array comprising: memory cells individually comprising:
a horizontally extending programmable field effect transistor comprising a gate insulator that is reversibly programmable into two programmable states characterized by two different Vt ‘s of the horizontally extending programmable transistor, the horizontally extending programmable transistor comprising one source/drain region on one lateral side of the horizontally extending programmable transistor and another source/drain region on another lateral side of the horizontally extending programmable transistor that is opposite the one lateral side (claim 1, lines 2-10);
one vertical field effect transistor comprising and sharing the one source source/drain region of the horizontally extending programmable transistor thereby directly electrically coupling the one vertical field effect transistor and the horizontally extending programmable transistor in series with one another, the one vertical field effect transistor being on the one lateral side and above the horizontally extending programmable transistor (claim 1, lines 11-14);


one select line electrically coupled in series with and above the one vertical extending field effect transistor (claim 1, lines 21-23); and
another select line electrically coupled in series with and above the another vertical field effect transistor (claim 1, lines 24-26).
Regarding claim 33: Claims 1 and 6 of the patent recites the array of claim 32 wherein the one and another vertical field effect transistors of individual of the memory cells are non- programmable.
Claims 34-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 15 and 16 of U.S. Patent No. 10,910,403. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 34-47 are anticipated by claims 1-9, 15 and 16 of the patent.
Regarding claim 34: Claim 1 of the patent recites a memory cell, comprising:
a vertical programmable field effect transistor comprising a channel region, a conductive gate, and a gate insulator laterally between the channel region and the conductive gate; the gate insulator comprising a material that is reversibly programmable into two programmable states characterized by two different Vi’s of the programmable transistor, the material that is reversibly programmable into two 
a bottom select device electrically coupled in series with and below the bottom source/drain region of the programmable transistor;
a top select device electrically coupled in series with and above the top source/drain region of the programmable transistor;
a bottom select line electrically coupled in series with and below the bottom select device: and
a top select line electrically coupled in series with and above the top select device.
Regarding claim 35: Claim 2 of the patent recites the memory cell of claim 34 wherein the gate insulator material that is reversibly programmable into two programmable states comprises programmable ferroelectric insulator material.
Regarding claim 36: Claim 3 of the patent recites the memory cell of claim 34 wherein the gate insulator material that is reversibly programmable into two programmable states comprises programmable charge trapping insulator material.
Regarding claim 37: Claim 4 of the patent recites the memory cell of claim 34 wherein the bottom select device and the top select device are two different type electrical components.
Regarding claim 38: Claim 5 of the patent recites the memory cell of claim 37 wherein one of the types is a diode and the other of the types is a field effect transistor.


Regarding claim 40: Claim 7 of the patent recites the memory cell of claim 39 wherein the type of electrical component is a diode.
Regarding claim 41: Claim 8 of the patent recites the memory cell of claim 39 wherein the type of electrical component is a field effect transistor.
Regarding claim 42: Claim 9 of the patent recites the memory cell of claim 41 wherein the field effect transistor is non-programmable.
Regarding claim 43: Claims 1, 15 and 16 recite an array of memory cells (claim 15) comprising at least two decks of such memory cells (claim 16) that are individually above and below one another, individual of such memory cells comprising:
a vertical programmable field effect transistor comprising a channel region, a conductive gate, and a gate insulator laterally between the channel region and the conductive gate; the gate insulator comprising a material that is reversibly programmable into two programmable states characterized by two different Vi’s of the programmable transistor, the material that is reversibly programmable into two programmable states being directly against the channel region and directly against the conductive gate, the programmable transistor comprising a top source/drain region and a bottom source/drain region;
a bottom select device electrically coupled in series with and below the bottom source/drain region of the programmable transistor;

a bottom select line electrically coupled in series with and below the bottom select device: and
a top select line electrically coupled in series with and above the top select device.
Regarding claim 44: Claim 2 of the patent recites the array of claim 43 wherein the gate insulator material that is reversibly programmable into two programmable states comprises programmable ferroelectric insulator material.
Regarding claim 45: Claim 3 of the patent recites the array of claim 43 wherein the gate insulator material that is reversibly programmable into two programmable states comprises programmable charge trapping insulator material.
Regarding claim 46: Claim 4 of the patent recites the array of claim 43 wherein the bottom select device and the top select device are two different type electrical components. 
Regarding claim 47: Claim 6 of the patent recites the array of claim 43 wherein the bottom select device and the top select device are the same type electrical component. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779. The examiner can normally be reached 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAN HOANG/           Primary Examiner, Art Unit 2827